EXAMINER’S AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Reasons for Examiner’s Amendment:
	Claim 1 has been amended to clarify the basis of the copolymerization ratio (i.e., as stated in paragraph [0017] in Published Application U.S. 2019/0185660).
	Claim 1 has been amended to clarify that the specified proportions of PET-based resin and second resin are with respect to the blend.


The application has been amended as follows: 

In claim 1, the last three lines of the claim have been replaced in their entirety by the following:
-- of 1 mol% to 5 mol%, based on the whole dicarboxylic acid component of the isophthalic acid-modified polyethylene terephthalate resin;
 	 wherein in the blend, the proportion of the polyethylene terephthalate-based resin is 65% to 75% by weight and the proportion of the second resin is 35% to 25% by weight. --


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest an unstretched film consisting of the recited blend of 65-76 wt% isophthalic acid-modified polyethylene terephthalate resin and 25-35 wt% of a second resin (i.e., cycloolefin copolymer or polymethyl methacrylate) having the recited solubility parameter difference from the isophthalic acid-modified polyethylene terephthalate resin, wherein the second resin is dispersed in the isophthalic acid-modified polyethylene terephthalate resin in the form of particles with an aspect ratio of 1-1.76, and wherein the film has the recited tear strength in both the longitudinal and transverse direction (claim 1), wherein the term “polyethylene terephthalate” refers to a (co)polyester in which at least 80 mol% of the repeating units of the polyester are derived from terephthalic acid and ethylene glycol (as defined in paragraph [0017] in Published Application U.S. 2019/0185660).

	WINTER (US 4,765,999) and JP 2014-061663 and SHEPPARD ET AL (US 2009/0131626) and NICHOLS ET AL (US 2009/0187002) fail to disclose heterogeneous (i.e., two phase) blends containing the recited dispersed particulate cycloolefin copolymer (or polymethylmethacrylate) phase in a continuous polyester phase.
	KURODA ET AL (US 2001/0006736) and JP 2004-196951 and WUEST ET AL (US 2009/0110888) fail to disclose blends containing the recited heterogeneous (i.e., two phase) blends of cycloolefin copolymer (or polymethylmethacrylate) dispersed in the recited isophthalate-modified PET resin. 
	ISHIZAKI ET AL (US 2015/0258757) and SHELBY ET AL (US 2005/0118406) and NISHI ET AL (US 2009/0032602) and EP 1629971 and EP 2899024 fail to disclose films with the recited tear strength in both the longitudinal and transverse directions.
	PEREZ ET AL (US 6,331,343) and and PEREZ ET AL (US 6,586,073) require film orientation and thereby fail to disclose non-oriented films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 20, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787